COURT OF APPEALS FOR THE
                                     FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER ON MOTION
Cause Number:              01-12-00740-CV
Trial Court Cause
Number:                    1135191
Style:                     Albert Lujan d/b/a Texas Wholesale Flower Company
                           v Navistar Financial Corporation
Date motion filed*:        August 1, 2013
Type of motion:            Motion to Amend Brief
Party filing motion:       Appellant, Alber Lujan d/b/a Texas Wholesale Flowers
Document to be filed:      Amended Brief

Is appeal accelerated?     YES         NO

Ordered that motion is:

              Granted
                    If document is to be filed, document due: filed with motion
                       Absent extraordinary circumstances, the Court will not grant additional motions to extend time

              Denied
              Dismissed (e.g., want of jurisdiction, moot)
              Other:


Judge's signature: /s/ Evelyn V. Keyes
                          Acting individually          Acting for the Court

Panel consists of

Date: September 26, 2013